Order filed February 8, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00182-CV
                                  ____________

                         HARRIS COUNTY, Appellant

                                        V.

  JUANA AVILA, INDIVIDUALLY AND AS NEXT FRIEND OF K.A., A
            MINOR, AND K.A., INDIVIDUALLY, Appellees


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-60506

                                   ORDER

      On January 29, 2019, this court issued an order to the Harris County District
Clerk to file a supplemental clerk’s record by February 5, 2019. The court has not
received the supplemental clerk’s record.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 14, 2019, containing Exhibit 6—Report of Albert
Ortiz, Exhibit 7—Call Slips/Detailed History of Police Call (11-6-14), and
Exhibit 8—Dash Cam Video Pre-Crash DVD, all of which were attachments
to Harris County’s Motion for Summary Judgment filed June 26, 2017.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file
                                      PER CURIAM